DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the communication filed 6/27/2019.
Claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 4, 7, 11, 14 and 18 are objected to because of the following informalities:
“the application data” at line 1 of Claim 4 should be “the historical application data” (note: each of Claims 7, 11, 14 and 18 is objected due to similar reason).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bobroff et al. (US PGPUB 20150026429 A1, hereafter Bobroff) in view of Chan et al. (US PGPUB 20140310235 A1-IDS recorded, hereafter Chan) and Eicher et al. (US PGPUB 20160071023 A1, hereafter Eicher).

Regarding to Claim 1, Bobroff discloses: A computer-implemented method for JAVA Virtual Machine (JVM) heap memory tuning (see [0003]-[0004] and [0009]; “periodically monitoring the plurality of applications for memory usage including a maximum heap memory size and a garbage collection activity level; and in response to the garbage collection activity level for an application exceeding a threshold, increasing the maximum heap memory size for the application”), comprising:
obtaining, by one or more computer processors, a feature data of an application running on the JVM (see [0009]; “periodically monitoring the plurality of applications for memory usage including a maximum heap memory size and a garbage collection activity level; and in response to the garbage collection activity level for an application exceeding a threshold”. Also see “When garbage collections activity is sufficiently low, the memory optimizer in the computer system then determines whether the JVM can release memory to the operating system” from [0036] and “that memory in the system is too low (for example, one or more JVMs or other applications in the system may be running low on memory), then the computer system 102 identifies, at step 704, a JVM J1 with low garbage collection activity; this is done by determining that the garbage collection activity (also referred to as “garbage collection overhead”) for JVM J1 is below a threshold value. The memory rebalancer, at step 706, decreases the maximum heap size (softmx) for JVM J1” from [0044]. The current feature data like memory usage of the application used to indicate/identifies that low garbage collection activity that exceeding certain threshold);
inputting, by one or more computer processors, the feature data to a predictive model trained with historical application data collected in one or more [production] environments (see [0009], [0043] and [0057]; “the garbage collection activity level for an application exceeding a threshold”, “JVMs also need to give back memory by lowering softmx when a JVM is not garbage collecting frequently” and “If a JVM m1 has memory to give up but historical profile information indicates that the JVM is likely to soon see an increase in memory usage, it may not be advisable for m1 to give up memory”, emphasis added. The inputted monitored/collected feature data indicates a low GC activity of the JVM to lower/free some memory of the JVM; however according to the historical data, the same JVM is predicted to be likely to soon see an increase on memory usage);
receiving, by one or more computer processors, an output of the predictive model based on the feature vector with at least one memory tuning recommendation for the JVM (see [0009], [0043] and [0057]; “If a JVM m1 has memory to give up but historical profile information indicates that the JVM is likely to soon see an increase in memory usage, it may not be advisable for m1 to give up memory”, emphasis added); and
tuning, by one or more computer processors, the memory of the JVM based on the at least one memory tuning recommendation (see [0009], [0043] and [0057]; “If a JVM m1 has memory to give up but historical profile information indicates that the JVM is likely to soon see an increase in memory usage, it may not be advisable for m1 to give up memory”. Note: it is understood that the system here would not perform the action of giving up memory as that is suggested or recommended).
data to be inputted to the predictive model is a feature vector; the collected historical application data collected is in one or more production environments.
However, Chan discloses: the input data for inputting to predictive model is a feature vector (see [0062]-[0063], [0065] and [0118]; “a feature vector will be comprised of the qualitative state of each of the trend information”, “classify every new facts in the feature vector space, for example a subspace (linear trend, level drift, variance change, endpoint prediction), for each out of memory incidence in JVM's” and “if a Feature vector indicates that a JVM is about to run out of memory”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the feature data to indicating low memory or out of memory statues of the application of JVM from Bobroff by including feature vector of trend information indicating the JVM is about entering out of memory status from Chan, since it would provide a mechanism of using trend information of the resource utilization data to predict the JVM is going to enter out of memory status in near future and thus it is understood to one with ordinary skill in the art that the system is able to perform memory reallocation actions in advance comparing to using present feature data indicating out of memory statues of JVM as from Bobroff.

Furthermore, Eicher discloses the historical application data used to train a predictive model is collecting in one or more production environments (see [0011]; “the machine learning model may be trained while online (e.g., in a production environment) using features extracted from recent launch metrics”. Also see [0013]; “The machine learning model 116 may be trained 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the training process from the combination of Bobroff and Chan by including feature of being able to train the machine learning or predictive model at either of production environment or non-production environment from Eicher, and thus the combination of Bobroff, Chan and Eicher disclose the missing limitations from Bobroff, since it would provide convenient system that is not only able to train the predictive model at non-production environment but also is able to train the predictive model at production environment to avoid situation of the system cannot train the predictive model when one of the environment is not available (see [0013] from Eicher).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Bobroff, Chan and Eicher disclose: wherein the at least one memory tuning recommendation includes at least one of the following: a garbage collection policy, a maximum heap size, and a minimum heap size (see [0009] and [0033] from Bobroff; “increasing the maximum heap memory size for the application” and “reduce the overhead of garbage collection by making them less frequent”).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Bobroff, Chan and Eicher disclose: wherein the feature vector of the application 

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Bobroff, Chan and Eicher disclose: wherein the application data used to train the predictive model is within a predetermined JVM memory tuning range (see Fig. 4, [0095] from Bobroff; the time interval for each history profile information entry is considered as the claimed range. Also see Fig. 5, [0102]-[0103] from Bobroff; the hysteresis region 522 for garbage collection overhead can also be considered another type of claimed range. Also see [0105] from Chan; “a range of values for a feature”. Note: although the data described from [0105] of Chan is feature vector that is inputted to the predictive model; however not matter Chan or Applicant’s invention itself, to one with ordinary skill in the art that the current/present data that is inputted to the predictive model, i.e., the feature vector, is also historical data that is used to train the predictive model from future point of view, such as [0049] from Applicant’s specification states: “Feature vector extractor 408, of the predictive model training component, extracts features from each of the selected application data (i.e., compliant application data) and constructs a corresponding feature vector. Said constructed feature vector is fed as an input of model training module 410 to train the predictive model 412”).

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Bobroff, Chan and Eicher disclose:
obtaining, by one or more computer processors, an updated feature vector of the application (see Fig. 5 and [0100]-[0101] from Bobroff; “when the garbage collection overhead of the particular JVM drops below a low garbage collection overhead threshold 514 below the average garbage collection overhead 510 for the set of JVMs, such as shown by point B 518”. Also see [0036], [0044] from Bobroff, [0118] from Chan and the corresponding explanation about obtaining feature vector from Claim 1. After performing a first automatic JVM memory tuning process, the system would performed another round of automatic JVM memory tuning process that including obtain an updated feature vector of the application at the JVM to indicate the JVM is about to run out of memory);
inputting, by one or more computer processors, the updated feature vector to the predictive model (see Fig. 5, [0009], [0043], [0057] and [0100]-[0101] from Bobroff. Since it is another round of automatic JVM memory tuning process, then this process would also include inputting the feature vector at this round, i.e., updated feature vector, to the predictive model);
receiving, by one or more computer processors, an updated output of the predictive model based on the updated feature vector with at least one updated memory tuning recommendation (see Fig. 5, [0009], [0043], [0057] and [0100]-[0101] from Bobroff. Since it is another round of automatic JVM memory tuning process, then this process would also include receiving updated output from the predictive model with an updated memory tuning recommendation); and
tuning, by one or more processing units, the memory of the JVM based on at least one updated memory tuning recommendation (see Fig. 5, [0009], [0043], [0057] and [0100]-[0101] 

Regarding to Claim 6, the rejection of Claim 5 is incorporated and further the combination of Bobroff, Chan and Eicher disclose: wherein the obtaining of the updated feature vector is executed responsive to a verification that the memory tuning of the JVM based on the at least one memory tuning recommendation is not within a predetermined JVM memory tuning range (see Fig. 5 and [0100]-[0101] from Bobroff; “the memory rebalance 311 may attempt to increase the maximum memory size for the particular JVM to mitigate and attempt to reduce the amount of garbage collection overhead for the particular JVM” and “when the garbage collection overhead of the particular JVM drops below a low garbage collection overhead threshold 514 below the average garbage collection overhead 510 for the set of JVMs, such as shown by point B 518, the heap memory rebalancer 311 may reduce the maximum memory size for the particular JVM”. After performing a first automatic JVM memory tuning process, in response to determining that the memory tuning of the JVM is not within the range of GCOAVG and GCOTL, the system would perform another round of automatic JVM memory tuning process to obtain the updated feature vector).

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Bobroff, Chan and Eicher disclose: wherein the predictive model is further trained with the application data of the application (see Fig. 4, [0009] and [0096] from Bobroff; “monitoring the plurality of applications for memory usage including a maximum heap 

Regarding to Claim 8, Claim 8 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further Claim 9 is a product claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 10, the rejection of Claim 8 is incorporated and further Claim 10 is a product claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 11, the rejection of Claim 8 is incorporated and further Claim 11 is a product claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 12, the rejection of Claim 8 is incorporated and further Claim 12 is a product claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 13, the rejection of Claim 12 is incorporated and further Claim 13 is a product claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 14, the rejection of Claim 8 is incorporated and further Claim 14 is a product claim corresponds to method Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 15, Claim 15 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is a system claim corresponds to method Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further Claim 17 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 18, the rejection of Claim 15 is incorporated and further Claim 18 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 19, the rejection of Claim 15 is incorporated and further Claim 19 is a system claim corresponds to method Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 20, the rejection of Claim 19 is incorporated and further Claim 20 is a system claim corresponds to method Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radovanvic et al. (US PGPUB 20210273858 A1) discloses: use of a machine-learned model that has been trained using historical data (see [0031).
Ironside (US PGPUB 20190213685 A1) discloses: feature vector is used as input for machine learning algorithms (see [0093]).
Avital et al. (US PGPUB 20190182195 A1) discloses: trained prediction model is configured to receive a feature vector fore prediction (see [0012]).
Arndtet al. (US PGPUB 20120123991 A1) discloses: predictive analysis may be used to evaluate changes over time in an amount of shared memory available to multiple virtual machine 
Chan (US PGPUB 20170322861 A1) discloses: reallocating share system memory among virtual machines at production environment (see [0124] and [0247])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196